Citation Nr: 0520940	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  99-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The appellant served on active duty from January 5, 1978, to 
April 14, 1978.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
by a Department of Veterans Affairs (VA) Regional Office 
(RO).  The case was remanded to the RO in November 2003 for 
compliance with the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In May 2003 a hearing was held before a Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c).  That individual is no 
longer in the Board's employ, and the veteran was informed by 
letter dated in March 2005 of his right to present testimony 
before another Veterans Law Judge.  The letter informed him 
that if he did not respond thereto within 30 days, the Board 
would assume that he did not want an additional hearing.  As 
the veteran has not responded to the March 2005 letter, the 
Board presumes that the veteran does not desire another 
hearing.  


REMAND

The veteran contends that as a result of in-service 
stressors, to include being confined to a tear gas chamber 
during basic training and then being assaulted by his 
sergeant when he tried to escape from the chamber, he suffers 
from PTSD.  He thus he contends that service connection is 
warranted for this disability.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004). 
Notwithstanding the lack of a diagnosis of a disorder during 
service, service connection may still be granted if all the 
evidence, including that pertinent to service, establishes 
that the disorder was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

With specific reference to post-traumatic stress disorder 
(PTSD), establishing service connection for PTSD requires (1) 
a current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 
Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 
357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of 
PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994), of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  Moreau, 
supra, 9 Vet. App. at 395-96.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, while the appellant's claim was pending in June 
1999, and retroactive to March 1997, that regulation was 
amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), subsequently codified at 
38 C.F.R. § 3.304(f) (2004) (effective March 7, 1997).  The 
amendment implemented the Cohen decision, supra, which had 
held that 38 C.F.R. § 3.304(f) did not adequately reflect the 
law in the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment, March 7, 1997, was the date 
the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended and 
reorganized, with specific regard to PTSD claims based upon 
personal assault upon the veteran not involving any combat 
type of situation.  The regulation now reads, in pertinent 
part:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection 
may be established based on other in-service 
stressors, the following provisions apply for 
specified in-service stressors as set forth 
below:

(1)  If the evidence establishes that the 
veteran engaged in combat with the enemy and 
the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that 
the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

(2)  If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish 
the occurrence of the claimed in-service 
stressor.


(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the 
stressor incident. Examples of such evidence 
include, but are not limited to: records from 
law enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or 
tests for sexually transmitted diseases; and 
statements from family members, roommates, 
fellow service members, or clergy.  Evidence 
of behavior changes following the claimed 
assault is one type of relevant evidence that 
may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to 
another military duty assignment; 
deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, 
or anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim that 
is based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior 
changes may constitute credible supporting 
evidence of the stressor and allowing him or 
her the opportunity to furnish this type of 
evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or 
mental health professional for an opinion as 
to whether it indicates that a personal 
assault occurred..

67 Fed. Reg. 10,330 (March 7, 2002), now codified at 38 
C.F.R. § 3.304(f) (2004).  The effective date of the 
amendment was March 7, 2002, the date of its issuance as a 
final rule.

Where the regulations pertinent to a decision are amended 
during the course of an appeal, the Board considers both the 
former and the current criteria.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004). 

A review of the record demonstrates that the RO considered 
the former version of the PTSD regulation, and did not 
provide the current version, to include those provisions 
pertaining specifically to claims based upon personal 
assault, in the January 2005 Supplemental Statement of the 
Case (SSOC) or elsewhere.  Thus, in order to ensure due 
process and avoid any potential prejudice to the veteran, the 
RO will be requested upon Remand to inform the veteran of the 
pertinent regulatory changes, and conduct the initial 
adjudication under the revised criteria, to the extent they 
are considered more favorable to the veteran's claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993); VAOPGCPREC 6-
92 and 16-92, 57 Fed.Reg. 49,744 and 49,747 (1992).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify to the veteran 
when further action is required on his part. 




1.  The RO is to notify the veteran of 
the changes enacted during the pendency 
of the veteran's claim, in the regulatory 
criteria applicable to claims for service 
connection for PTSD as set forth above, 
to include those with regard to claims 
based on personal assault.

2.  Thereafter, the claim for service 
connection for PTSD should be 
readjudicated, to include consideration, 
as applicable, of the revised criteria 
for adjudicating claims for service 
connection for PTSD.  If this 
adjudication does not result in a 
complete grant of all benefits sought by 
the appellant, he and his representative 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

